Exhibit 10.1

  

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into effective as of
March 24, 2015 (the “Effective Date”) by and among eFleets Corporation, a Nevada
corporation formerly known as Numbeer, Inc. (“eFleets”), Good Earth Energy
Conservation, Inc., a Delaware corporation that is wholly-owned by eFleets
(“Good Earth”) and DFW-USA, Inc., a Georgia corporation (“Purchaser”). Good
Earth, eFleets and Purchaser are each referred to herein as a “Party” and
collectively as the “Parties.”

 

Recitals

 

Purchaser desires to purchase all right, title and interest in the Purchased
Collateral (as defined in Section 1.1(a)) and Good Earth has agreed to sell all
right, title and interest in the Purchased Collateral to Purchaser according to
the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

 

1.Background

 

1.1. Security Agreement, Zeus $750,000 Note and Zeus Financing Statement.

 

(a) Zeus Corporation, a Marshall Islands corporation (“Zeus”) and Good Earth are
parties to that certain Security Agreement dated April 1, 2012 (the “Security
Agreement”) and that certain Renewal, Extension and Modification of Secured
Convertible Promissory Note of Good Earth Energy Conservation, Inc. dated April
1, 2012 with a principal amount of $750,000 wherein Good Earth is the debtor and
Zeus is the creditor (the “Zeus $750,000 Note”). Pursuant to the Security
Agreement, the UCC Financing Statement attached hereto as Attachment A has been
filed with the Delaware Department of State (the “Zeus Financing Statement”).
For purposes of this Agreement, the term “Equipment” shall have the same meaning
that such term is defined in “Exhibit A” to the Zeus Financing Statement; and
the term “Intellectual Property” shall have the same meaning that such term is
defined in “Exhibit A” to the Zeus Financing Statement and the “Purchased
Collateral” means the Equipment and the Intellectual Property.

 

(b) The Intellectual Property includes, but is not limited to, the following:

 

(i) U.S. Trademark Registration No. 85634411 for the word mark “FIREFLY ESV”;

 

(ii) U.S. Trademark Registration No. 77918286 for the word mark “FIREFLY”;

 

(iii) the common law trademark rights that have been established by Good Earth
and/or eFleets to the following marks: EFLEETS word mark, ESSENTIAL SERVICE
VEHICLE word mark and the eFleets logo depicting a “Z” at an angle within a
circle and “eFleets Electric Utility Vehicles” to the right of the “Z” at an
angle within a circle;

 



(iv) the Solidworks software license used for drawing designs of Good Earth’s
Firefly vehicle;

 

(v) all files created by Good Earth’s personnel using the Solidworks licensed
software;

 

(vi) microchip C based software for the green board, accessory board, BMS,
e-brake and gauge pod for Good Earth’s Firefly vehicle;

 

(vii) electronic layouts for the green board, accessory board, BMS, e-brake and
gauge pod for Good Earth’s Firefly vehicle;

 



1

 

 

 

(viii) designs for wire harness connectivity and signal charts for Good Earth’s
Firefly vehicle;

 

(ix) bill of materials (“BOM”) comprising multi-level parts lists for the
Firefly vehicle;

 

(x) vendor lists;

 

(xi) customer, dealer and prospect lists;

 

(xii) plastic mold tools and the location of those tools at vendor locations;

 

(xiii) all domain names used in the Good Earth business including, but not
limited to, the following (such domain names are collectively referred to herein
as the “Good Earth Domains”): fireflyesv.com and goodearthec.com.

 

(xiv) all information stored on computers or electronic devices that are
Equipment;

 

(xv) all email addresses corresponding to the Good Earth Domains; and

 

(xvi) all emails sent or received from any of the Good Earth Domains.

 

(c) The Purchased Collateral does not include the following assets (collectively
referred to herein as the “Excluded Collateral”):

 

(i) Good Earth’s accounts receivable and inventory; together with all
accessions, appurtenances and additions to and substitutions for any of the
foregoing, all renewals and replacements of any of the foregoing, and all
proceeds of the foregoing which foregoing assets are collateral pursuant to
those certain UCC Financing Statements filed with the Delaware Department of
State and the Texas Secretary of State on April 10, 2012 which designate Good
Earth as the debtor and Fort Worth EV Investors L.L.C. as the secured party
wherein all references to “foregoing” in this paragraph are expressly limited to
only those items listed in this paragraph;

 

(ii) A Mitsubishi Forklift FBC15N-AC S/N A4BC110246 and all equipment parts,
accessories, substitutions, additions, accessions and replacements thereto and
thereof, now or hereafter installed in, affixed to, or used in conjunction
therewith and the proceeds thereof, together with all installment payments,
insurance proceeds, other proceeds and payments due and to become due arising
from or relating to the above-described forklift equipment which forklift
equipment is collateral pursuant to that certain UCC Financing Statement filed
with the Delaware Department of State on July 5, 2012 which designates Good
Earth as the debtor and Wells Fargo Bank, N.A. as the secured party;

 

(iii) Good Earth’s accounts receivables, contract rights and general intangibles
as they relate to such accounts owned by Good Earth, whether liquidated or
unliquidated, the balance of any deposit accounts, reserve accounts, credit
balances or other reserves of any kind maintained by Good Earth with or by
secured for the benefit of Good Earth, all present and future accounts
receivables, general intangibles, chattel paper, documents, instruments, cash
and non-cash proceeds, judgments, claims, rights to payment, lawsuits, and other
disposition of or collections with respect to, or insurance proceeds payable
with respect to, or claims against any other person or entity with respect to
all or any part of the collateral, the reserve account, all present and future
security for the payment to Good Earth of any of the collateral and goods which
gave or will give rise to any such collateral or are evidenced, identified, or
represented therein of thereby, proceeds and products of any kind of the
foregoing in any form which foregoing assets are collateral pursuant to those
certain UCC Financing Statements filed with the Delaware Department of State and
the Texas Secretary of State on August 2, 2013 and the Delaware Department of
State on October 1, 2013 which designate Good Earth as the debtor and Catalyst
Finance, L.P. as the secured party wherein all references to “foregoing” or
“with respect to” in this paragraph are expressly limited to only those items
listed in this paragraph;

 



2

 

 

 

(iv) A GMC truck that has been financed through Ally Bank; and

 

(v) any other Good Earth assets that are not otherwise Equipment or Intellectual
Property or assets identified in items (i) through (iv) above.

 

(d) Section 1 of the Security Agreement provides in part as follows (the
“Company” is defined in the Security Agreement as Good Earth and the “Secured
Party” is defined in the Security Agreement as Zeus):

 

“The Security Interest shall secure the payment and performance of a Secured
Convertible Promissory Note of even date herewith in the principal amount of
Seven Hundred Fifty Thousand Dollars ($750,000.00) (the “Note”) and the payment
and performance of all other liabilities and obligations of Company to Secured
Party of every kind and description, direct or indirect, absolute or contingent,
due to become due now existing or hereafter arising.”

 

(e) As of the Effective Date, the Zeus $750,000 Note has unpaid accrued interest
in the amount of $237,423 and no amount of the original principal of the Zeus
$750,000 Note has been repaid to Zeus.

 

1.2. First Group Notes; Default of Security Agreement.

 

(a) Zeus and Good Earth are parties to certain Convertible Promissory Notes as
summarized in the following table wherein Zeus is the creditor and Good Earth is
the debtor (such Convertible Promissory Notes are collectively referred to
herein as the “First Group Notes”):

 

First Group Notes

 

 Principal Amount   Note Date  Maturity Date $40,000   January 17, 2014  January
17, 2015 $35,000   January 10, 2014  January 10, 2015 $25,000   January 6, 2014 
January 6, 2015 $200,000   December 17, 2013  December 17, 2014 $75,000  
November 13, 2013  November 13, 2014 $100,000   October 29, 2013  October 29,
2014 $20,000   October 16, 2013  October 16, 2014 $130,000   September 26, 2013 
September 26, 2014 $625,000.00       

 

(b) The security interest granted to Zeus pursuant to the Security Agreement
secures Good Earth’s payment and performance of all liabilities and obligations
of Good Earth to Zeus under the First Group Notes.

 

(c) As of the Effective Date, the First Group Notes have unpaid accrued interest
in the amount of $67,100.27 and no amount of the original principal of each of
the First Group Notes has been repaid to Zeus.

 

(d) Section 2 of each of the First Group Notes provides as follows: “Subject to
the other provisions of this Note, the Outstanding Balance shall be due and
payable in cash on the first annual anniversary date of this Note.” The Maturity
Date designated in the above table is the “first annual anniversary date” of
each of the First Group Notes.

 



3

 

 

 

(e) Section 5.1 of each of the First Group Notes provides in part as follows
(the “Company” is defined in the First Group Notes as Good Earth):

 

“Each of the following shall constitute an event of default (each an “Event of
Default”):

 

(a) the Company fails to make any payment under this Note when the same becomes
due and payable and such default shall continue for a period of twelve (12)
days;

 

(b) the Company shall … (v) become insolvent (as such term may be defined or
interpreted under any applicable statute); …”

 

(f) eFleets’ Form 10-Q filed with the Securities and Exchange Commission (the
“SEC”) on August 28, 2014 for the quarter ended on June 30, 2014 states that
eFleets’ total assets (as consolidated with eFleets’ wholly-owned subsidiary
Good Earth) is $666,686 and eFleets’ total current liabilities (as consolidated
with eFleets’ wholly-owned subsidiary Good Earth) is $5,471,635. As of the
Effective Date, eFleets has not filed a Form 10-Q with the SEC for the quarter
ended on September 30, 2014 and eFleets has not filed a Form 10-K with the SEC
for the year ended on December 31, 2014. As of the Effective Date, Good Earth
and eFleets are insolvent as a result of eFleets’ total current liabilities (as
consolidated with eFleets’ wholly-owned subsidiary Good Earth) exceeding
eFleets’ total assets (as consolidated with eFleets’ wholly-owned subsidiary
Good Earth).

 

(g) As of the Effective Date, each of the First Group Notes is in default as a
result of Good Earth failing to pay Zeus the outstanding indebtedness under each
of the First Group Notes and as a result of Good Earth being insolvent.

 

(h) Section 5.1 of the Zeus $750,000 Note provides in part as follows (the
“Company” is defined in the Zeus $750,000 Note as Good Earth and the “Holder” is
defined in the Zeus $750,000 Note as Zeus):

 

“Each of the following shall constitute an event of default (each an “Event of
Default”):

 

(c) the Company (i) fails in any material respect to make any payment when due
under the terms of any bond, debenture, note or other evidence of indebtedness
(excluding this Note and trade payables, but including any other evidence of
indebtedness of Company to Holder) and such failure shall continue beyond any
period of grace provided with respect thereto, or (ii) default in any material
respect in the observance or performance of any other agreement, term or
condition contained in any such bond, debenture, note or other evidence of
indebtedness;”

 

(i) Good Earth’s failure to make payment within twelve (12) days after the
maturity date of each of the First Group Notes constitutes an event of default
of the Zeus $750,000 Note pursuant to Section 5.1(c) of the Zeus $750,000 Note.

 

(j) Section 4 of the Security Agreement provides as follows: “The occurrence of
any Event of Default as defined in the Note shall be an event of default
hereunder (“Event of Default”).” As a result of the occurrence of events of
default pursuant to the Zeus $750,000 Note and each of the First Group Notes,
the Security Agreement is in default. Good Earth’s default pursuant to the
Security Agreement entitles Zeus to exercise the remedies set forth in Section 5
of the Security Agreement.

 

(k) As of the Effective Date, the total principal and interest owed by Good
Earth pursuant to the Zeus $750,000 Note and the First Group Notes is
$1,679,523.27.

 

(l) Zeus has assigned to Purchaser all of its rights and obligations pursuant to
the Zeus $750,000 Note, the First Group Notes and the Security Agreement.

 



4

 

 

 

1.3. Vendor Purchase Order Funding Agreements; Purchase Price Advance
Agreements. Purchaser, Good Earth and eFleets have entered into the following
agreements which have provided for Purchaser’s advance to Good Earth, in the
case of the Purchase Price Advance Agreements, or payment directly by Purchaser
to Good Earth’s battery vendor, in the case of the Vendor Purchase Order Funding
Agreements, of the amounts indicated below which agreements provide, among other
things, for Purchaser’s right to apply the advance amounts to Purchaser’s
purchase price for the purchase of the Purchased Collateral.

 

Agreement   Date    Amount  Vendor Purchase Order Funding Agreement   January
30, 2015   $35,200  Purchase Price Advance Agreement   February 3, 2015  
$35,000  Purchase Price Advance Agreement   February 4, 2015   $23,488  Purchase
Price Advance Agreement   February 12, 2015   $129,000  Purchase Price Advance
Agreement   February 25, 2015   $55,000  Vendor Purchase Order Funding
Agreement   March 11, 2015   $22,000  Purchase Price Advance Agreement   March
12, 2015   $75,000  Total:       $374,688 

 

2.Purchase and Sale of the Purchased Collateral

 

2.1. Purchased Collateral. Good Earth hereby sells, assigns, transfers, conveys
and delivers to Purchaser, and Purchaser hereby purchases, acquires and accepts
from Good Earth the Purchased Collateral.

 

2.2. Excluded Assets. Notwithstanding the foregoing, all other assets of Good
Earth, including without limitation the following assets, are excluded from the
Purchased Collateral (the “Excluded Assets”):

 

(a) all cash and cash equivalents on hand and in banks, certificates of deposit,
commercial paper, stocks, bonds and other liquid investments of Good Earth;

 

(b) Good Earth’s accounts receivables before, on or after the Effective Date;

 

(c) Good Earth’s rights under or pursuant to this Agreement (including, without
limitation, Good Earth’s rights to the Purchase Price (as defined in Section
3.1));

 

(d) Good Earth’s insurance policies and any proceeds paid therefrom;

 

(e) Good Earth’s general ledger and accounting records;

 

(f) the Excluded Collateral; and

 

(g) any contract, whether express or implied, to which either Good Earth or
eFleets are a party.

 

3.Purchase Price

 

3.1. Amount of Purchase Price. In consideration for the purchase of the
Purchased Collateral, Purchaser agrees to pay a purchase price of $2,280,000
(the “Purchase Price”). The Purchase Price shall be paid as follows:

 

(a) The release, as of the Effective Date, by Purchaser, as the assignee of the
Zeus $750,000 Note, of all outstanding principal and interest owed by Good Earth
pursuant to the Zeus $750,000 Note which outstanding principal and interest as
of the Effective Date equals $987,423.00;

 



5

 

 

 

(b) The release, as of the Effective Date, by Purchaser, as the assignee of the
First Group Notes, of all outstanding principal and interest owed by Good Earth
pursuant to the First Group Notes which outstanding principal and interest as of
the Effective Date equals $692,100.27;

 

(c) Purchaser’s advances in the total amount of $374,688.00 as described in
Section 1.3 which advances have been paid to Good Earth prior to the Effective
Date;

 

(d) $85,000 paid to Good Earth by wire transfer on the Effective Date; and

 

(e) $140,788.73 paid to Good Earth by wire transfer on the later of April 1,
2015 or completion of the Post Closing Deliverables (as defined in Section 6.3)
to the reasonable satisfaction of Purchaser.

 

3.2. Termination of Zeus Financing Statement. Upon completion of the Post
Closing Deliverables to the reasonable satisfaction of Purchaser and provided
that neither Good Earth nor eFleets have breached any of their respective
representations and warranties in this Agreement, Good Earth shall be authorized
to file a UCC Financing Statement Amendment to terminate the Zeus Financing
Statement.

 

3.3. Excluded Liabilities. Purchaser does not assume any liabilities, contracts,
commitments or other obligations of Good Earth or eFleets, whether direct or
indirect, absolute or contingent, accrued or unaccrued, due or to become due,
liquidated or unliquidated (the “Excluded Liabilities”).

 

3.4. Retained Liabilities. Purchaser shall not assume and shall have no
liability or obligation for, any obligations, commitments or liabilities of Good
Earth or eFleets, whether known or unknown, accrued or not accrued, fixed or
contingent, including but not limited to (a) costs and expenses of Good Earth
and eFleets incurred in the negotiation of this Agreement and carrying out the
transactions contemplated hereby, including any finder, banker, banker and legal
fees; and (b) obligations, commitments or liabilities of Good Earth or eFleets
arising under or from or relating to (i) any contract or purchase order; (ii)
any Taxes, including without limitation, Taxes attributable to Good Earth’s
business; (iii) any litigation, arbitration, investigation, proceeding or claim
pertaining to the Purchased Collateral, to the extent based on a cause of action
arising prior to the Closing, whether such litigation, arbitration,
investigation, proceeding or claim commences before or after the Closing;
(iv) any litigation, arbitration, investigation, proceeding or claim pertaining
to Good Earth or Good Earth’s business, to the extent based on a cause of action
arising at any time, whether such litigation, arbitration, investigation,
proceeding or claim commences before, on or after the Closing; (v) Good Earth’s
employees or other service providers, including without limitation, provision of
benefits or payment for employment or services, paid time off or severance; (vi)
Good Earth’s accounts payable or amounts owing to vendors, licensors, creditors
or other Persons; and (vii) the Excluded Assets (collectively, the “Retained
Liabilities”). All Retained Liabilities are Excluded Liabilities. For purposes
of this Agreement, “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization or governmental entity; and “Taxes” means any federal, state,
county, local or foreign taxes, charges, fees, levies, or other assessments,
including but not limited to all net income, gross income, sales and use,
transfer, gains, profits, excise, franchise, real and personal property, gross
receipt, capital stock, production, business and occupation, disability,
employment, payroll, license, estimated, stamp, custom duties, severance or
withholding taxes or charges imposed by a governmental entity, and includes any
interest and penalties (civil or criminal) on or additions to any such taxes.

 

3.5. Allocation of the Purchase Price. The Purchase Price shall be allocated
among each item or class of the Purchased Collateral as follows: $23,112 as
Class V Assets, $50,000 as Class VI Assets, and $2,206,888 as Class VII Assets,
as such asset classes are designated on Form 8594 of the Internal Revenue
Service. Good Earth and Purchaser agree that they will prepare and file their
federal and any state or local income tax returns based on such allocation of
the Purchase Price. Good Earth and Purchaser agree that they will prepare and
file any notices or other filings required pursuant to Section 1060 of the
Internal Revenue Code of 1986, as amended, and that any such notices or filings
will be prepared based on such allocation of the Purchase Price.

 

3.6. Certain Taxes and Expenses. Purchaser shall pay all sales, use, transfer,
documentary stamp and other similar taxes and all recording, filing and other
fees and costs with respect to the sale and purchase of the Purchased Collateral
(other than any federal or state income tax on any gain recognized by Good Earth
on the sale of the Purchased Collateral). Good Earth and Purchaser shall each
bear its respective accounting, legal, financial advisory and other expenses
incurred in connection with the transactions contemplated by this Agreement.

 



6

 

 

 

4.Mutual Representations and Warranties

 

Each Party represents and warrants to the other Party that the following
representations and warranties as to such Party are true, accurate and complete
as of the date hereof:

 

4.1. Organization and Good Standing. Purchaser is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Georgia. Good Earth is a corporation duly incorporated and in good standing
under the laws of the State of Delaware. eFleets is a corporation duly
incorporated and in good standing under the laws of the State of Nevada. Each
Party has all requisite power and authority to execute and deliver and perform
its obligations under this Agreement.

 

4.2. Authorization. The execution and delivery of this Agreement and performance
by each Party of its obligations hereunder, and all transactions contemplated
hereby, have been duly and validly authorized by all necessary action on the
part of such Party. This Agreement has been, and the other agreements and
documents required to be delivered by each Party in accordance with the
provisions hereof will be, duly executed and delivered on behalf of each Party;
and this Agreement constitutes, and such agreements and documents when executed
and delivered will constitute, the valid and binding obligations of such Party,
enforceable in accordance with their respective terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
from time to time in effect affecting creditor’s rights generally and by legal
and equitable limitations on the availability of specific remedies.

 

4.3. Conflicts with Other Agreements. The execution and delivery by each Party
of this Agreement and the performance by each Party of its obligations hereunder
and the consummation of the transactions contemplated hereby will not conflict
with or result in a breach of or constitute a default under the Party’s
organizational documents or under any contract, license, indenture, loan
agreement, restriction, Encumbrance (as defined below) or other obligation or
liability to which such Party is a party or by which such Party is affected or
bound. For purposes of this Agreement, the term “Encumbrance” means liens,
encumbrances, claims, charges, options, security interests, pledges, rights of
first refusal, or other title retention agreements or restrictions of any kind
whatsoever.

 

5.Parent/Subsidiary Relationship of eFleets and Good Earth

 

Good Earth and eFleets hereby represent and warrant to Purchaser that all
operations of the business of the design, engineering, assembly, marketing and
sale of the Firefly vehicle (the “Firefly Business”) are conducted solely
through Good Earth as between Good Earth and eFleets and no assets relating to
the Firefly Business are held directly by eFleets.

 

6.Closing; Closing Deliverables

 

6.1. Timing of Closing. The closing of the transactions contemplated hereby
shall take place upon the execution of this Agreement (the “Closing”), by
electronic mail, facsimile transmission, United States mail and/or overnight
courier. On or promptly after the Closing, the Parties shall send the originally
executed signature pages of this Agreement and all other documents required
pursuant hereto to the other Party or their counsel.

 

6.2. Closing Deliverables. At the Closing, (a) Good Earth shall deliver to
Purchaser: (i) a Bill of Sale executed by Good Earth evidencing conveyance of
the Purchased Collateral to Purchaser; (ii) an Assignment of Trademark Rights in
the form attached hereto as Attachment B (the “Trademark Assignment”) executed
by Good Earth evidencing conveyance of the trademark registrations in the United
States for the word marks “FIREFLY” and “FIREFLY ESV;” (iii) any other documents
necessary for the transfer and proper recordation of ownership to Purchaser of
the Purchased Collateral, each as duly executed by Good Earth; and (iv) such
other documents as Purchaser may reasonably request; and (b) Purchaser shall
deliver to Good Earth $85,000 by wire transfer.

 



7

 

 

 

6.3. Post Closing Deliverables. At all times after the Closing, Good Earth will
make the following available to Purchaser at Good Earth’s location at 7660
Pebble Drive, Fort Worth, Texas 76118 (the “Post Closing Deliverables”):

 

(i) All Collateral;

 

(ii) The opportunity to interview each employee of Good Earth and eFleets for
Purchaser to assess the Intellectual Property that such employee has created for
Good Earth; and

 

(iii) Transfer of the registrations for the Good Earth Domains into Purchaser’s
name.

 

6.4. Good Earth’s Permitted Use of Collateral During the Permitted Use Period.
After the Closing and through and until April 24, 2015 (the “Permitted Use
Period”), Purchaser hereby grants to Good Earth a limited right and license to
use the Purchased Collateral solely for the following limited purposes:

 

(i) Completion of assembly of six (6) Firefly vehicles to fulfill two purchase
orders pending as of the Effective Date; and

 

(ii) The continuation of engineering activity on the current Firefly model.

 

The above limited right and license during the Permitted Use Period is referred
to herein as the “Limited Use Right.” The Equipment may remain in its current
location as of the Effective Date until the expiration of the Permitted Use
Period at no charge to Purchaser, Good Earth or eFleets. Neither Good Earth nor
eFleets have any right or license, implied or otherwise, to use the Purchased
Collateral except as expressly provided in the Limited Use Right. In
consideration of Purchaser granting the Limited Use Right to Good Earth during
the Permitted Use Period, Good Earth hereby automatically assigns, without
additional consideration or any action required by Purchaser, Good Earth or
eFleets, all right, title and interest in and to all data, documentation,
presentations, illustrations, software code (in any form) and other
copyrightable works and any other intellectual property that is created during
the Permitted Use Period by Good Earth or eFleets or any of their respective
employees or independent contractors. Upon the expiration of the Permitted Use
Period on April 24, 2015, Good Earth and eFleets shall cease use of any of the
Purchased Collateral including, but not limited to, the trademarks assigned
pursuant to this Agreement.

 

7.Covenants

 

7.1. Further Assurances. Upon the request of any of the Parties hereto, the
other Parties so requested will execute and deliver to the requesting Party, or
such Party’s nominee, all such instruments and documents of further assurance or
otherwise, and will do any and all such acts and things as may reasonably be
required to carry out the obligations of such Party hereunder and to more
effectively consummate the transactions contemplated hereby. Each Party shall
provide the other Parties with access to all relevant documents and other
information pertaining to the Purchased Collateral that are needed by such other
Party for the purposes of prosecuting or maintaining the Registered Intellectual
Property, preparing Tax Returns or responding to an audit by any governmental
authority, third party claim, or for any other reasonable purpose.

 

7.2. Negative Covenants. Neither Good Earth nor eFleets will take any action of
any kind to prevent, limit or restrict Purchaser from (i) hiring any employee or
independent contractor of Good Earth or eFleets at any time, (ii) soliciting
sales of the Firefly vehicle and the fulfillment of such sales; or (iii)
establishing relationships with dealers of the Firefly vehicle.

 

8.Miscellaneous Provisions

 

8.1. Expenses. Each of the Parties shall pay its own respective costs and
expenses incurred or to be incurred by it in the negotiation and preparation of
this Agreement and carrying out the transactions contemplated by this Agreement,
including legal fees and expenses.

 



8

 

 

 

8.2. Assignment. The rights and obligations of the Parties to this Agreement or
any interest in this Agreement shall not be assigned, transferred, hypothecated,
pledged or otherwise disposed of without the prior written consent of the
nonassigning Party which consent may be withheld in such Party’s sole
discretion.

 

8.3. Applicable Law; Arbitration. This Agreement and any documents or
instruments delivered in connection herewith shall be governed and construed
according to the internal laws of the State of Georgia. Disputes arising out of,
relating to or in connection with this Agreement will be finally settled by
binding arbitration in accordance with the Rules of Arbitration of the American
Arbitration Association in force at the time of the dispute; provided, however,
that in the event any dispute is related to the Intellectual Property, Purchaser
shall have the option to seek relief from any court having jurisdiction over the
Parties. If any action or proceeding is commenced to enforce or interpret any
provision of this Agreement, the prevailing Party in any such action or
proceeding shall be entitled to recover its reasonable attorneys’ fees, expert
witness fees, costs of suit and expenses, in addition to any other relief to
which such prevailing Party may be entitled, payable by the non-prevailing
Party. The location of any arbitration proceeding shall be Atlanta, Georgia and
such proceeding will be conducted before one arbitrator.

 

8.4. Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. If the Parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

8.5. Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PURCHASED COLLATERAL IS BEING SOLD “AS IS” AS OF THE EFFECTIVE
DATE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER GOOD
EARTH NOR EFLEETS OR THEIR RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES HAVE MADE
ANY REPRESENTATION OR WARRANTY OF ANY KIND CONCERNING THE PURCHASED COLLATERAL
OR ITS FITNESS FOR ANY PURPOSE WHATSOEVER, AND ALL WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND OTHER IMPLIED WARRANTIES
OF WHATEVER KIND ARE HEREBY EXPRESSLY DISCLAIMED AND EXCLUDED BY GOOD EARTH AND
EFLEETS AND THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES.

 

8.6. Notices. Unless otherwise provided, any notice required under this
Agreement shall be given in writing (or email if expressly permitted in this
Agreement) and shall be deemed effectively given (a) upon personal delivery to
the Party to be notified, (b) twenty four (24) hours after confirmed facsimile
transmission, (c) one (1) business day after deposit with a recognized overnight
courier or (d) three (3) business days after deposit with the U.S. Postal
Service by certified or registered mail, return receipt requested, postage
prepaid and addressed to the address set forth on the signature page hereto, or
such other address as a Party shall have furnished to the other Party in writing
upon ten (10) days’ notice. Email notice that is expressly permitted in this
Agreement shall be deemed delivered when sent to the email address indicated
below each Party’s signature to this Agreement.

 

8.7. Headings; Counterparts; Facsimile and Electronic Signatures. The section
headings in this Agreement are inserted only as a matter of convenience and in
no way define, limit, construe or describe the scope or extent of such section
or in any way affect such section. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile or electronic mail (including pdf) and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.

 

8.8. Entire Agreement; Amendment. This Agreement, together with all attachments
hereto, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties. This Agreement may be amended only by written instrument signed by both
Parties hereto.

 



9

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

 

GOOD EARTH:

 

Good Earth Energy Conservation, Inc.

 

By: /s/ James R. Emmons

 

Name: James R. Emmons 

Its: CEO

 





Address: 

7660 Pebble Drive



Fort Worth, Texas 76118 

email: james.emmons@goodearthec.com

 

 



EFLEETS:

 

eFleets Corporation

 

By: /s/ James R. Emmons

 

Name: James R. Emmons 

Its: CEO

 





Address:



7660 Pebble Drive



Fort Worth, Texas 76118



email: james.emmons@goodearthec.com

 

 



PURCHASER

 

DFW-USA, Inc.

 

By: /s/ Michael R. Greenlee

 

Name: Michael R. Greenlee



Its: CEO

 

Address:



11605 Haynes Bridge Rd, STE 150



Alpharetta, Georgia 30009



email: mike@7707090070.com

 

 

 

 



10

 

 

 

Attachment A

 

 

 

Zeus Financing Statement

 

 

 

(see attached)

 



 

 

 

 

  

[image_003.jpg]

 



 

 

 

[image_004.jpg]

 

 



 

 

 

Attachment B

 

ASSIGNMENT OF TRADEMARK RIGHTS

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Good Earth Energy Conservation, Inc., a Delaware corporation,
having an office at 7660 Pebble Drive, Fort Worth, Texas 76118 (“Assignor”),
does hereby sell, assign, transfer and convey unto DFW-USA, Inc., a Georgia
corporation having a primary place of business at 11605 Haynes Bridge Road,
Suite 150, Alpharetta, Georgia 30009 (“Assignee”) or its designees, all of
Assignor’s entire right, title and interest in and to the trademark
registrations listed below, including all goodwill of the business associated
with and symbolized thereby (collectively “Trademark Rights”):

 





Office Registration Date Registration Number Mark United States of America
10/16/2012 4225821 FIREFLY ESV United States of America 5/17/2011 77918266
FIREFLY

 



In addition, Assignor agrees to and hereby does sell, assign, transfer and
convey unto Assignee all rights (i) in and to causes of action and enforcement
rights for the Trademark Rights including all rights to pursue damages,
injunctive relief and other remedies for past, present and future infringement
of the Trademark Rights, and (ii) the right to apply (or continue prosecution)
in any and all countries of the world for the Trademark Rights.

 

Assignor further covenants and agrees that it will upon request, execute and
deliver to Assignee any other reasonably requested documents and materials that
Assignee reasonably believes are necessary for Assignee to perfect its title, or
otherwise enforce its rights, in the Trademark Rights.

 

Assignor also hereby authorizes the respective trademark office or governmental
agency in each jurisdiction to issue any and all trademark registrations or
equivalent which may be granted upon any of the Trademark Rights in the name of
Assignee, as the assignee to the entire interest therein.

 

 

 

 

 

 

 

(continued on next page)

 



 

 

 

 

The terms and conditions of this Assignment shall inure to the benefit of
Assignee, its successors, assigns and other legal representatives, and shall be
binding upon Assignor, its successor, assigns and other legal representatives.

 

IN WITNESS WHEREOF this Assignment of Trademark Rights is executed at 7660
Pebble Drive, Fort Worth, Texas 76118 on March 24, 2015.

 

 

 

ASSIGNOR

 

GOOD EARTH ENERGY CONSERVATION, INC.

 

By: /s/ James R. Emmons



Name: James R. Emmons



Title: CEO

 

 



(Signature MUST be notarized)

 

 



Sworn to and subscribed before me this



24th day of March, 2015.

 

 



/s/ Notary

 

Notary Public

 





My Commission Expires: ____________

 

 

 

 

 



